DETAILED ACTION
This is a Notice of Allowability based on the 16/562,760 application response filed on 04/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-16, 18-23 allowed.
The prior art of record Bright (US Patent No. 4,632,384 Friedman (US Patent No. 5,224,914), Troxler (US Patent No. 677,824), and Manion (US Patent No. 4,772,016) are the closest prior arts to the claimed invention but fails to teach or render obvious a second arc portion that is convexly curved with respect to the axis with an apex of the second arc portion pointing towards the axis, and the first arc portion is connected to the second arc portion at a turning point where curvature of the first U-shaped arm changes from convex to concave, and the first part only has one turning point.

Claims 7-13 and 21 depend directly or indirectly from claim 6 and are allowable for all the reasons claim 6 is allowable. Claims 15-16, 18-20, 22-23 depend directly or indirectly from claim 14 and are allowable for all the reasons claim 14 is allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        /NYCA T NGUYEN/Primary Examiner, Art Unit 3784